Citation Nr: 9931665	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for bilateral hearing loss.  In a July 1996 rating 
decision, the RO found that the August 1994 rating decision 
was clearly and unmistakably erroneous in addressing the 
issue on a de novo basis, rather than on the basis of whether 
new and material evidence had been submitted to reopen a 
claim for defective hearing.  A supplemental statement of the 
case, which included the proper phrasing of the issue and the 
applicable law and regulations, was issued to the veteran.  
In October 1998, the RO determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for hearing loss.  


REMAND

In this case, the appellant was notified of the certification 
and transfer of the appellate record by letter dated July 27, 
1999.  38 C.F.R. §§ 19.36, 20.1304(a) (1999).  The 
appellant's representative submitted additional medical 
records in August 1999, which includes copies of several VA 
hospital summaries relative to the veteran's claim for 
disability benefits.  While some of these records are 
duplicates of evidence already previously considered, several 
records were not previously of record.  This evidence was 
received within ninety days of the certification of appeal 
and transfer of records to the Board.  This evidence was 
forwarded to the Board and does not contain a waiver of RO 
review thereof.  The appellant's representative has expressly 
declined to waive the appellant's right to such consideration 
by the RO and, therefore, the Board may not proceed in the 
adjudication of the appeal, consistent with 38 C.F.R. 
§ 20.1304(c) (1999).  

The Board also notes the veteran's contentions that he 
incurred hearing loss as a result of acoustic trauma and/or 
ear infections in service and that service medical records 
will also show that he was evaluated for problems with his 
ears.  The best evidence of the incurrence of hearing loss 
while in service would ordinarily consist of private or 
service medical records showing treatment during service and 
immediately thereafter.  Thus the SMRs are very important to 
the adjudication of this case.

This case was previously before the Board in January 1997 and 
remanded where it was noted that another veteran's service 
medical records had been misfiled in the appellant's claims 
folder, and posited that the appellant's service medical 
records may be located in the other veteran's file.  An 
undated report of contact indicated that a claims file for 
the veteran in question had been maintained at the RO but had 
since been destroyed.  Therefore any service medical records 
belonging to the appellant that were possibly misfiled in the 
other veteran's claims folder were destroyed as well.  In a 
September 1997 VA Form 21-3101, Request for Information, the 
NPRC responded that service medical records were forwarded in 
October 1965, there was no separation document and that 
examination reports could not be reconstructed.  Based on the 
foregoing search efforts, the Board believes that further 
searching would serve no useful purpose in view of the 
failure of the prior requests.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should again review the record.  
The evidence received by the Board in 
February 1999 and any other additional 
evidence submitted and not previously 
considered, should also be reviewed.  If, 
as a result of this review, the RO 
determines that the claim is well 
grounded, the RO should arrange for any 
such further development of the claim 
that may be warranted.  If the decision 
remains adverse to the appellant, he and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



